DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of bone plate species 4, Alignment tool Species B, and Plate Insertion Device Species I in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that the restriction limits options identified in each sub-category.  Applicant specifically chose to elect “the bone plate illustrated in Figs. 10-11.” The examiner understands that the plate illustrated in Figs. 10-11 is the same plate indicated as Species 4, shown in Figs. 4A-4C. The examiner does not see any structural difference between the plate of Figs. 10-11 and the plate identified as Species 4. Regarding the election of both the press-fit configuration identified in Fig. 11 and the keying tool 600 identified in Fig. 13B because the keying tool 600 works in conjunction with the press-fit tool, it is noted that the press-fit tool is not disclosed as working in conjunction with the keying tool. Furthermore, it is unclear how the keying tool 600 could work in conjunction with the press-fit tool of Fig. 11 because rigid portion 402 of the pressure fit end is not shaped to fit within keying tool 600. Prong 602 is identified as fitting within the implant. Prong 602 is not the same shape as pressure fit end. Furthermore, pressure fit end fills the entire opening of the implant not leaving room for prong 602 to fit within the opening at the same time. 
The requirement is still deemed proper and is therefore made FINAL.




Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/226,092, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The 13/226,092 application does not disclose a spacer body as recited in both independent claims 1 and 11. 
Accordingly, the effective filing date for the claimed subject matter in the current application is April 05, 2012 and will be treated as such for examination purposes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No. 9, 427,330 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-10 of the application and claims 6-12 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 1-10 of the patent is in effect a “species” of the “generic” invention of claims 6-12 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-10 of the application are anticipated by claims 6-12 of the patent, they are not patentably distinct from claims 6-12 of the patent.
Claims 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No. 9,427,330 B2 in view of Melkent et al. (U.S. 8,480,747 B2).
Claims 6-12 of the patent disclose the method of claims 11-20 of the application. However, claims 6-12 of the patent do not explicitly disclose that the bone plate includes two openings to receive two fasteners. 
Melkent et al. teaches a spacer body with an attached bone plate including two fasteners extending therethrough (see Fig. 7, elements 90 and 92) in the same field of endeavor for the purpose of engaging respective vertebrae.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include two bone screws extending through two plate openings, as taught by Melkent et al., in order to secure the place to adjacent vertebral bodies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-4, 6 and 10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McCarthy (US 8,956,416).
Concerning claim 1, McCarthy discloses a method of positioning a surgical system, said method comprising: inserting a spacer body (see Fig. 6, element 1) in between adjacent vertebral bodies; attaching a bone plate (see Fig. 10, element 2) to the spacer body; and aligning the bone plate to the spacer body using an alignment tool (see Fig. 12, element 50 and Fig. 7, element 50).
Concerning claim 2, wherein the spacer body (see Fig. 1, element 1) includes a superior surface and an inferior surface, and an opening (6) that extends through the superior surface and inferior surface.
Concerning claim 3, wherein the spacer body further includes an anterior surface and a posterior surface between the superior surface and inferior surface, wherein the anterior surface comprises a recess (see Fig. 5, near element 9).
Concerning claim 4, wherein the recess in the anterior surface of the spacer body transitions into a smaller opening (see Fig. 1, element 12) therein.
Concerning claim 6, wherein the alignment tool for aligning the bone plate includes a guide (see Figs. 7-10, element 50).
Concerning claim 10, further comprising at least one bone fastener (see Fig. 10, element 2) to fixate the surgical system to one of the adjacent vertebral bodies.

Claim(s) 11-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kirschman (U.S. 8,945,227 B2).
Concerning claim 11, Kirschman discloses a method for fixating adjacent vertebral bodies with a surgical system, said method comprising: positioning a spacer body (see Fig. 7B, element 12) in between the adjacent vertebral bodies; attaching a bone plate (see Fig. 7B, element 14) to the spacer body, wherein the bone plate includes a first hole (see Fig. 7B, element 40) for receiving a first bone fastener and a second hole (42) for receiving a second bone fastener and a central hole (50) for receiving a portion of a tool (16) for aligning the bone plate to the spacer body; inserting an alignment tool (see Fig. 7B, element 20) into the central hole; aligning the bone plate to the spacer body with the alignment tool (see Fig. 1); inserting the first bone fastener into the first hole (see Fig. 1, element 28) to fixate the surgical system to one of the adjacent vertebral bodies; and inserting the second bone fastener (see Fig. 1, element 28) into the second hole to fixate the surgical system to one of the adjacent vertebral bodies.
Concerning claim 12, wherein the spacer body comprises a superior surface and an inferior surface, and an opening (see Fig. 7B, element 30) that extends through the superior surface and inferior surface.
Concerning claim 13, wherein the spacer body further comprises an anterior surface and a posterior surface between the superior surface and inferior surface, wherein the anterior surface comprises a recess (see Fig. 7B, element 38). 
Concerning claim 15, wherein the bone plate comprises an upper fastener (see Fig. 7B, element 28) and a lower fastener extending therethrough.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy (US 8,956,416) in view of Melkent et al. (U.S. 8,480,747 B2).
McCarthy discloses the invention substantially as described above. However, McCarthy does not explicitly disclose that the bone plate includes fasteners extending therethrough. 
Melkent et al. teaches a spacer body with an attached bone plate including fasteners extending therethrough (see Fig. 7, elements 90 and 92) in the same field of endeavor for the purpose of engaging respective vertebrae.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply substitute bone screws for the prongs of McCarthy’s plate because doing so would be nothing more than a simple substitution of one known bone anchoring member for another in order to obtain the predictable result of attaching a plate to bone. 



Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy (US 8,956,416) in view of Cowan, JR. et al. (US 2012/0245690) (“Cowan”).
McCarthy discloses the claimed invention except for the guide member having a second flexible portion made from nitinol wire that is fastened into the guide member.
Cowan discloses a guide member with a flexible portion (see Fig. 22b, element 74) that can be used to more accurately insert the spacer and implantation tools.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the McCarthy’s guide with a flexible portion fastened thereto, the concept of which is taught by Cowan to more accurately insert the spacer and guide tools with the ability to navigate around delicate spinal structures. It would have further been obvious to one of ordinary skill in the art at the time the invention was made to construct the guide of McCarthy in view of Cowan such that the flexible portion is made of nitinol wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 11-14, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy (US 8,956,416) in view of Melkent et al. (U.S. 8,480,747 B2).
McCarthy discloses a method for fixating adjacent vertebral bodies with a surgical system, said method comprising: positioning a spacer body (see Fig. 9, element 1) in between the adjacent vertebral bodies; attaching a bone plate (see Fig. 10, element 2) to the spacer body, wherein the bone plate includes a central hole (see Fig. 14, element 16) for receiving a portion of a tool (see Fig. 14, element 53) for aligning the bone plate to the spacer body; inserting an alignment tool (see Figs. 7 and 12, element 50) into the central hole; aligning the bone plate to the spacer body with the alignment tool (see Fig. 8).
Concerning claim 12, wherein the spacer body comprises a superior surface and an inferior surface, and an opening (see Fig. 1, element 6) that extends through the superior surface and inferior surface.
Concerning claim 13, wherein the spacer body further comprises an anterior surface and a posterior surface between the superior surface and inferior surface, wherein the anterior surface comprises a recess (see Fig. 1, near element 9). 
Concerning claim 14, wherein the recess in the anterior surface of the spacer body transitions into a smaller opening (see Fig. 1, element 12) therein.
Concerning claim 16, wherein the tool for aligning the bone plate comprises a guide (see Fig. 12, element 50).
However, McCarthy does not disclose that the bone plate includes a first hole for receiving a first bone fastener or a second hole for receiving a second bone fastener or the method step of inserting the first bone fastener into the first hole to fixate the surgical system to one of the adjacent vertebral bodies; and inserting the second bone fastener into the second hole to fixate the surgical system to one of the adjacent vertebral bodies. McCarthy also does not explicitly disclose a retractor for maintaining an incision opening in which the tool extends therethrough.
Melkent et al. teaches a spacer body with an attached bone plate including fasteners extending therethrough (see Fig. 7, elements 90 and 92) in the same field of endeavor for the purpose of engaging respective vertebrae.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply substitute bone screws for the prongs of McCarthy’s plate because doing so would be nothing more than a simple substitution of one known bone anchoring member for another in order to obtain the predictable result of attaching a plate to bone. 
Melkent et al. also teach the use of minimally invasive techniques by utilizing a retractor to maintain a pathway thorugh skin and tissue of the patient to the disc space (see col. 6, line 36). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a retractor that maintains an incision opening in which the tool extends therethrough, as taught by Melkent et al., in order to use a minimally invasive surgical approach that damages less surrounding tissues and nerves and expedites healing time. 

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy (US 8,956,416) in view of Melkent et al. (U.S. 8,480,747 B2) as applied to claims 11 and 16 above, further in view of Cowan, JR. et al. (US 2012/0245690).
McCarthy in view of Melkent et al. disclose the invention substantially as described above. However, McCarthy in view of Melkent do not disclose that the guide member has a second flexible portion made from nitinol wire that is fastened into the guide member.
Cowan discloses a guide member with a flexible portion (see Fig. 22b, element 74) that can be used to more accurately insert the spacer and implantation tools.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the McCarthy’s guide with a flexible portion fastened thereto, the concept of which is taught by Cowan to more accurately insert the spacer and guide tools with the ability to navigate around delicate spinal structures. It would have further been obvious to one of ordinary skill in the art at the time the invention was made to construct the guide of McCarthy in view of Cowan such that the flexible portion is made of nitinol wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773